            Case 2:17-cv-01731-TSZ Document 130 Filed 06/03/19 Page 1 of 12




 1                                                         THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5
                                    U.S. DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
 7   STRIKE 3 HOLDINGS, LLC, a Delaware
     corporation,
 8                                                       NO. 2:17-cv-01731-TSZ
 9                             Plaintiff,
                                                         DEFENDANT’S RESPONSE TO
                                                         PLAINTIFF’S MOTION TO COMPEL
10          vs.
                                                         DEFENDANT’S HARD DRIVES
11                                                       (DOCKET 125)
     JOHN DOE, subscriber assigned IP
12   address 73.225.38.130,

                               Defendant.                ORAL ARGUMENT REQUESTED
13

14
     JOHN DOE subscriber assigned IP
15   address 73.225.38.130,

16                             Counterclaimant,
17
            vs.
18
     STRIKE 3 HOLDINGS, LLC,
19
                               Counterdefendant.
20

21

22
                                            I. INTRODUCTION
23
            The key issue in this discovery motion is what compelling reason should allow Strike 3
24
     to deviate from the Model ESI order that this district has adopted?
25
            DOE is agreeable to having DOE’s records custodian search on the Hard Drive for the
26
     words: Vixen, Tushy, and Blacked (the three brands that Strike 3’s movies are marketed under.)
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL DEFENDANT’S HARD DRIVES (DOCKET
     125) - 1
     CASE NO. 2:17-CV-01731-TSZ
            Case 2:17-cv-01731-TSZ Document 130 Filed 06/03/19 Page 2 of 12




 1   DOE is also agreeable to search for extracted raw movie footage from the PCAP data that Strike
 2   3’s German computer company, IPP, recorded. DOE is also agreeable to search strings with the
 3   torrent file names of the 87 works at issue. In short, DOE is agreeable to almost any combination
 4   of relevant search strings.
 5          What DOE does oppose is the wholesale access to the entire Hard Drive. This is neither
 6   required under the facts of this case nor is supported under the Amended Rule 26. The reason is
 7   that the entire hard drive1 also contains the private and personal information of DOE.
 8          Further, as Strike 3 has no claim for damages of infringement, removal and examination
 9   of the entire hard drive is not proportional to the needs of this case. Proportionality is the key
10   factor in considering the scope of ESI discovery. Since relevant “search strings” will indicate
11   whether there is infringing works or not, Strike 3 is not at any disadvantage employing a
12   methodology that this district, and other districts, use as a model rule.
13

14                                   II. STATEMENT OF FACTS
15
            Defendant provides a brief overview of the relevant evidence collected in this case and
16
     the issues that remain for trial. This overview is necessary in view of Rule 26’s proportionality
17
     requirement.
18
                    A.     Remaining Claims and Affirmative Defenses
19
            This case started with a claim of copyright infringement of 80 to 87 pornographic works.
20
     (See Dockets 1 and 43). Strike 3’s claim is that DOE used a computer to download these movies
21
     using a program called “Bittorrent”. DOE challenged those claims and Strike 3 then dismissed
22
     their claim of copyright infringement without prejudice. (Docket 53).
23
            DOE filed amended counterclaims for declaratory relief of non-infringement and abuse
24
     of process. (Docket 64). Strike 3 has answered the counterclaims. (Docket 65).
25

26   1
      There is only one drive at issue, the original drive and an “imaged” hard drive. See Expert
27   Report of Michael Yasumoto.
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL DEFENDANT’S HARD DRIVES (DOCKET
     125) - 2
     CASE NO. 2:17-CV-01731-TSZ
            Case 2:17-cv-01731-TSZ Document 130 Filed 06/03/19 Page 3 of 12




 1          Strike 3 contends in its motion that this discovery is relevant to Strike 3’s counterclaim
 2   of non-infringement. (See Docket 125, Motion at Pg. 4, lines 23-24, Pg. 5, lines 1-3).
 3

 4                  B.     The Data Collected by Strike 3’s IPP Monitoring System
 5          Plaintiff employed a data collection firm, “IPP International”, to record evidence of data
 6   activity at IP address 73.225.38.130. (See Fieser Decl, Docket 4-3, Garcia-Paeth Decl, Docket
 7   82). The evidence collected by IPP2 consists of:
 8                  1) A digital copy of the alleged infringed work. (approx. 100MB-200MB)
 9                  2) PCAP data (16KB data blocks)
10                  3) File Names Titles of the infringed works.
11                  4) Hash Values (Docket 43-1)
12

13                  C.     The Media at Issue
14          There are two classes of ESI at issue in this case:
15          •   “ASUS Computer Hard Drive” - The ESI of DOE’s Computer that was used on a
16   daily basis for connecting to and communicating with the Internet. This device was imaged by
17   forensics expert Michael Yasumoto to preserved evidence and to avoid claims of spoliation.
18   Expert Yasumoto then prepared and served an Expert Report.
19          •   “Goodwill Computer Hard Drives” - The ESI from computers and other
20   miscellaneous media (uninstalled computers) from DOE’s inventory of computers that he has
21   purchased from Goodwill, eBay, etc.. In his retirement, DOE buys and fixes computers.
22          Strike 3 has limited this motion to the inspection of the ESI of the “ASUS Computer Hard
23   Drive” . (See Motion, Docket 126).
24

25

26   2
       Doe does not admit that IPP system collects information accurately, instead this is the data
27   that Strike 3 contends IPP collected.
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL DEFENDANT’S HARD DRIVES (DOCKET
     125) - 3
     CASE NO. 2:17-CV-01731-TSZ
            Case 2:17-cv-01731-TSZ Document 130 Filed 06/03/19 Page 4 of 12




 1                  D.     The Expert Reports and Declarations concerning the ESI
 2           Strike 3 served three expert reports, by Mr. Bunting and Mr. Paige, on March 15, 2019,
 3   the date required for expert disclosures. DOE timely served the Expert Report by Mr Yasumoto
 4   on the same date. Mr. Yasumoto imaged the drive for evidence preservation in 2018 as there
 5   were still claims of copyright infringement by Strike 3.
 6          The Yasumoto Report identifies a single hard drive that was used as a source ESI. From
 7   that hard drive a forensic copy was made. There are two drives, a source drive and a forensic
 8   image drive.
 9                  E.     The Competing Protocols
10          DOE’s counsel has proposed an ESI protocol that mirrors the WDWA model ESI
11   protocol. Strike 3’s counsel desires an ESI protocol that involves taking possession of the hard
12   drive and inspecting with few limitations, and failing to designate a people who will look at the
13   hard drive.
14

15                                  III. STATEMENT OF ISSUES
16
            Has Strike 3 shown good cause to adopt inspection methodology that is differs from the
17
     WDWA model ESI order and is different from what other Districts allow?
18

19
                                IV. AUTHORITY AND ARGUMENT
20
     A.     Possession and Inspection of the Hard Drive is not supported by Amended Rule 26.
21
            Rule 26(b)(1) states:
22

23
            Unless otherwise limited by court order, the scope of discovery is as follows: Parties may
24
     obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim or
25
     defense and proportional to the needs of the case, considering the importance of the issues at
26
     stake in the action, the amount in controversy, the parties’ relative access to relevant information,
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL DEFENDANT’S HARD DRIVES (DOCKET
     125) - 4
     CASE NO. 2:17-CV-01731-TSZ
            Case 2:17-cv-01731-TSZ Document 130 Filed 06/03/19 Page 5 of 12




 1   the parties’ resources, the importance of the discovery in resolving the issues, and whether the
 2   burden or expense of the proposed discovery outweighs its likely benefit. Information within this
 3   scope of discovery need not be admissible in evidence to be discoverable.
 4          This rule was amended in 2015 recognizing that certain electronic devices contain large
 5   amounts of private, privileged, and irrelevant information.
 6          Since the amendment of Rule 26, decisions are driven by the multifactor test guided by
 7   the language of Rule 26. These factors are: 1) importance of the issues at stake in the action; 2)
 8   the amount in controversy; 3) parties’ relative access to relevant information; 4) parties’
 9   resources; 5) importance of the discovery in resolving the issues; 6) whether the burden or
10   expense of the proposed discovery outweighs its likely benefit. In short, what is often performed
11   is a cost-benefit analysis of the six factors under Amended Rule 26.
12          In the 2016 case of T.D.P. v. City of Oakland, 16-cv-04132-LB, (N.D. Cal July 17, 2017),
13   plaintiff brought a 1983 action against the City of Oakland for excessive police force. A dispute
14   arose over the searching of ESI. Id. at pg 8. Plaintiffs in T.D.P. proposed the following targeted
15   searches:
16         • "Plaintiffs request that this court order a search of the defendant officers' emails,
           cell phones, text messages, and social media for only 90 days following the
17         incident for everything related to this incident, the Plaintiff, or the decedent."
18         • "Outside of the 90-day window, Plaintiff suggests using search terms including
           but not limited to 'Perkins', 'sideshow', 'gun', 'airsoft', 'air soft', 'weapon', 'officer
19
           involved shooting', 'OIS', 'shooting', and 'Bancroft.'"
20
           • "Plaintiff also requests all emails concerning the incident to and from OPD
21         investigators and command staff. Defendants' proposal to only use search terms is
           inadequate."
22
            The key dispute was the adequacy of “keyword searches”. Id. Magistrate Judge Beeler
23
     relied on the decision of her fellow Magistrate Judge Corley that confirming search strings were
24
     adequate and also removed the terms, “gun and weapon”, from the search strings. Id.
25
            In a patent infringement case involving water park slides, the Court allowed string
26
     searches on ESI. Flowrider Surf, Ltd. v. Pac. Surf Designs, Inc., 15-cv-1879 (S.D. Cal.,
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL DEFENDANT’S HARD DRIVES (DOCKET
     125) - 5
     CASE NO. 2:17-CV-01731-TSZ
            Case 2:17-cv-01731-TSZ Document 130 Filed 06/03/19 Page 6 of 12




 1   November 3, 2016). In Flowrider the Court entered an ESI order that limited the scope of search
 2   terms. Despite that limitation, the searches returned tens of thousands of documents, mostly for
 3   old and irrelevant documents. Id. at 17. The Court then modified its ESI order and the search
 4   terms "reviv*," "abandon*," "expire*," "maintenance fee," "late fee," and "patent fee" , were
 5   found to be overbroad and resulted.
 6           Also, in a discovery dispute involving a lawyer accused of trade secret theft of “lemon
 7   law” documents, the plaintiff was first able to determine that a former partner had made copies
 8   of the document onto ESI when a partner left the firm. FCA U.S. LLC v. Bullock, 17-cv-13972
 9   (E.D. Mich., January 18, 2019). In this case the Court acknowledged that hard drive imaging has
10   been allowed by other courts, but, the mere suspicion by the plaintiff that there was discoverable
11   information on ESI did require that these devices be imaged. The Court in FCA stated: “… The
12   information that Bullock has on her   computer is certainly important to FCA's claims in this
13   litigation. But the mere fact that FCA has asserted a trade secrets claim does not give it free
14   reign to examine all of Bullock's electronic devices….” Id. at 9. Likewise, Strike 3’s mere
15   suspicion that there may be data does not compel imaging of the drive.
16          In a published case between Motorola and Hytera over a trade secrets dispute, the court
17   in Motorola stated: “…Forensic examination is generally regarded as a drastic step even in
18   general discovery. See, e.g., John B. v. Goetz , 531 F.3d 448, 460 (6th Cir. 2008) ("mere
19   skepticism that an opposing party has not produced all relevant information is not sufficient to
20   warrant drastic electronic discovery measures.").” Motorola Solutions, Inc. v. Hytera Commc'ns
21   Corp., 314 F.Supp.3d 931, 939 (N.D. Ill., 2018).
22          The aforementioned cases involve real disputes where the plaintiffs have claims for
23   damages. In this case, Strike 3 has already dismissed their claims for infringement.
24

25

26
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL DEFENDANT’S HARD DRIVES (DOCKET
     125) - 6
     CASE NO. 2:17-CV-01731-TSZ
            Case 2:17-cv-01731-TSZ Document 130 Filed 06/03/19 Page 7 of 12




 1   B.     The application of the Six Factors weighs in favor Doe’s proposed Search String
            protocol and in line with the WDWA Model ESI order.
 2
            In the analysis of each of the six factors as required under Rule 26:
 3
            Factor 1 - Importance of the issues at stake in the action - Currently the only issue is the
 4
     declaratory relief of non-infringement. DOE does not bear the burden of proof on infringement.
 5
     This issue has not been rendered moot because Strike 3 failed to dismiss without prejudice.
 6
     Strike 3 contends that data on the ASUS drive is important to prove the existence of infringement.
 7
     On this factor Strike 3 contends that “...any device evidencing that Plaintiff correctly identified
 8
     the IP address engaged in BitTorrent activity is important to the central issues and claims in this
 9
     case..” (Motion at 7). Strike 3’s position is either incomplete or non-sensical. The abuse of
10
     process counter-claim has nothing to do Doe’s activity, rather it goes the misrepresentations made
11
     to this Court after the Complaint was filed. Since DOE did not participate in these
12
     misrepresentations, there is no information on his Hard Drive that could be discoverable.     This
13
     factor weighs in favor of DOE.
14

15
            Factor 2 - Amount in Controversy - This is similar to factor #1. On the infringement
16
     claim there are no copyright damages at issue. While DOE may be permitted to move for fees
17
     as the prevailing party under the Copyright Act, the award of damages is for the Court to decide.
18
     The evidence of finding the movies using “search strings” can be used to gather evidence to
19
     negate a claim for attorney fees. Taking possession of the Hard Drive has no additional
20
     evidentiary value. This factor weighs in favor of DOE.
21

22
            Factor 3 - Parties’ relative access to relevant information - Strike 3 already has access to
23
     significant information from the “IPP monitoring system.” IPP contends that it communicated
24
     with Doe’s computer and captured “PCAP” data. Therefore parts of the PCAP data should
25
     identically match what is on the hard drive.
26
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL DEFENDANT’S HARD DRIVES (DOCKET
     125) - 7
     CASE NO. 2:17-CV-01731-TSZ
            Case 2:17-cv-01731-TSZ Document 130 Filed 06/03/19 Page 8 of 12




 1            Strike 3 already has significant evidence collected by their investigator IPP regarding
 2   infringement. To confirm this evidence, Strike 3 could select certain data subsets from the IPP
 3   collected, such as PCAP data, and request that it be matched against the hard drive contents.
 4          DOE has been more than willing to apply Strike 3’s search strings to the Hard Drive.
 5   DOE can also apply search strings to other Hard Drives. This factor again weighs in favor of
 6   DOE.
 7

 8          Factor 4 - Parties’ Resources - Strike 3 has not calculated the expected cost involving the
 9   inspection of the Hard Drive to determine if there are: 1) private financial information; 2)
10   privileged communications with counsel; 3) family photos; and 4) other irrelevant but sensitive
11   documents. DOE’s counsel will have to review the Hard Drive for those documents and seek a
12   protective order or a stipulation. This cost is not accounted for in Strike 3’s analysis.
13

14          Factor 5 - Importance of the discovery in resolving the issues -           The evidence of
15   infringing files is possibly relevant to Strike 3’s affirmative defense. The evidence of infringing
16   files does not implicate the abuse of process claim. See Factor 1.
17

18          Factor 6 - Whether the burden or expense of the proposed discovery outweighs its likely
19   benefit. - Strike 3 minimizes the cost of having to review the Hard Drive for the documents.
20   Since DOE has proposed an equally effective search methodology, the most cost-effective
21   method should be adopted.
22

23   C.     DOE’s Custodian was willing to search and return records of “Vixen”, “Tushy”
24          and “Blacked”, and other data strings, but Strike 3 never proposed search terms
            until this motion.
25
            DOE reached out in early 2018 to have the ESI issue resolve. Strike 3 ignored DOE’s
26
     request on the issue of ESI for an entire year. (Edmondson Declaration)
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL DEFENDANT’S HARD DRIVES (DOCKET
     125) - 8
     CASE NO. 2:17-CV-01731-TSZ
            Case 2:17-cv-01731-TSZ Document 130 Filed 06/03/19 Page 9 of 12




 1          Setting this aside, DOE proposes two search strings for each of the works at issue. DOE
 2   will also search for the terms: Vixen, Tushy, and Blacked. If Strike 3 provides raw data excerpts
 3   from their IPP system, these will be searched as well.
 4          The reality is that search strings give Strike 3 what they want, confirmation of evidence
 5   that their movies are on the Hard Drive.
 6

 7   D.     Michael Yasumoto’s search of the Hard Drive is a Red Herring.
 8
            Strike 3 somehow argues they will be prejudiced by having Michael Yasumoto prepare
 9
     his expert report, as he was required to do by the March 15, 2019 deadline.        First Michael
10
     Yasumoto peformed two functions in this case – he preserved evidence by making a forensic
11
     copy of the hard drive in 2018, and second he examined the hard drive to locate any video files
12
     owned by Strike 3. There is no evidence his search methodology is defective or inferior to using
13
     search strings.
14
            Plaintiff’s experts, Bunting and Paige, have had access to this report for over two months.
15
     They did not file a rebuttal report objecting to the methodology used by Yasumoto by the required
16
     deadline. Experts Bunting and Paige did not propose alternative or superior search methodologies
17
     in the motion.
18

19
                                          V. CONCLUSION
20
            Strike 3 requests intrusive discovery about evidence of infringement by requesting that
21
     the Hard Drive be imaged and inspected This may be appropriate if Strike 3 still had claims for
22
     infringement, but the case law does not support that position. But Strike 3 does not even have
23
     claims for infringement. No one force Strike 3 to abandon their claim of infringement.
24
            Based on the foregoing, DOE respectfully requests the Court deny Strike 3’s motion to
25
     inspect the Hard Drive and instead allow “search strings” be submitted to Doe’s record’s
26
     custodian.
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL DEFENDANT’S HARD DRIVES (DOCKET
     125) - 9
     CASE NO. 2:17-CV-01731-TSZ
          Case 2:17-cv-01731-TSZ Document 130 Filed 06/03/19 Page 10 of 12




 1

 2         RESPECTFULLY SUBMITTED AND DATED this 3rd day of June, 2019.
 3

 4                                     By:   /s/ J. Curtis Edmondson
 5                                        J. Curtis Edmondson, WSBA #43795
                                          Email: jcedmondson@edmolaw.com
 6
                                          EDMONDSON IP LAW
 7                                        399 NE John Olsen Avenue
                                          Hillsboro, Oregon 97124
 8                                        Telephone: (503) 336-3749
 9
10                                        Beth E. Terrell, WSBA #26759
                                          Email: bterrell@terrellmarshall.com
11                                        Adrienne D. McEntee, WSBA #34061
                                          Email: amcentee@terrellmarshall.com
12                                        936 North 34th Street, Suite 300
                                          Seattle, Washington 98103-8869
13                                        Telephone: (206) 816-6603
14                                        Facsimile: (206) 319-5450

15                                     Attorneys for Defendant

16

17

18

19

20

21

22

23

24

25

26
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL DEFENDANT’S HARD DRIVES (DOCKET
     125) - 10
     CASE NO. 2:17-CV-01731-TSZ
           Case 2:17-cv-01731-TSZ Document 130 Filed 06/03/19 Page 11 of 12




 1                                   CERTIFICATE OF SERVICE

 2
            I, Adrienne D. McEntee, hereby certify that on June 3, 2019, I electronically filed the
 3
     foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4
     such filing to the following:
 5                   Lincoln D. Bandlow, Admitted Pro Hac Vice
                     Email: lincoln@bandlowlaw.com
 6                   LAW OFFICES OF LINCOLN BANDLOW, P.C.
                     1801 Century Park East, Suite 2400
 7                   Los Angeles, California 90067
 8                   Telephone: (310) 556-9580
                     Facsimile: (310) 861-5550
 9
                   John C. Atkin, Admitted Pro Hac Vice
10                 Email: jatkin@atkinfirm.com
                   THE ATKIN FIRM, LLC
11
                   55 Madison Avenue, Suite 400
12                 Morristown, New Jersey 07960
                   Telephone: (973) 285-3239
13
                   Jeremy E. Roller, WSBA #32021
14                 Email: jroller@aretelaw.com
                   ARETE LAW GROUP PLLC
15
                   1218 Third Avenue, Suite 2100
16                 Seattle, Washington 98101
                   Telephone: (206) 428-3250
17                 Facsimile: (206) 428-3251
18                 Attorneys for Plaintiff
19
                   Joshua L. Turnham, WSBA #49926
20                 E-mail: joshua@turnhamlaw.com
                   THE LAW OFFICE OF JOSHUA L. TURNHAM PLLC
21                 1001 4th Avenue, Suite 3200
                   Seattle, Washington 98154
22                 Telephone: (206) 395-9267
23                 Facsimile: (206) 905-2996

24                 Attorneys for Non-Party John Does Son

25

26
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL DEFENDANT’S HARD DRIVES (DOCKET
     125) - 11
     CASE NO. 2:17-CV-01731-TSZ
          Case 2:17-cv-01731-TSZ Document 130 Filed 06/03/19 Page 12 of 12




 1               F. Christopher Austin, Admitted Pro Hac Vice
                 Email: caustin@weidemiller.com
 2               Allen Gregory Gibbs, Admitted Pro Hac Vice
                 Email: ggibbs@weidemiller.com
 3               WEIDE & MILLER, LTD.
                 10655 Park Run Drive, Suite 100
 4
                 Las Vegas, Nevada 89144
 5               Telephone: (702) 382-4804

 6               Derek A. Newman, WSBA #26967
                 Email: dn@newmanlaw.com
 7               Rachel Horvitz, WSBA #52987
 8               Email: rachel@newmanlaw.com
                 NEWMAN DU WORS LLP
 9               2101 4th Avenue, Suite 1500
                 Seattle, Washington 98121
10               Telephone: (206) 274-2800
                 Facsimile: (206) 274-2801
11

12               Attorneys for Attorneys for Third-Party Witnesses Tobias Fieser, IPP
                 International UG, Bunting Digital Forensics, LLC, Stephen M. Bunting
13

14         DATED this 3rd day of June, 2019.

15

16                                         By: /s/ J. Curtis Edmondson, WSBA #34061
17                                         Attorney for Defendant

18

19

20

21

22

23

24

25

26
27
     DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
     TO COMPEL DEFENDANT’S HARD DRIVES (DOCKET
     125) - 12
     CASE NO. 2:17-CV-01731-TSZ
